ORDER
PER CURIAM.
Steven Shelby (Defendant) appeals the judgment and sentences entered upon his convictions by a jury of murder in the first degree, section 565.020 RSMo 1994, and armed criminal action, section 571.015 RSMo 1994. The trial court imposed concurrent sentences of life without parole and life, respectively.
Defendant contends the trial court erred by: (1) permitting expert testimony that the victim was unconscious and lying on his back at the time of the stabbing, because there was no evidence the jury was incapable of drawing its own conclusions about how the victim was stabbed and the expert was not sufficiently qualified, by either education or experience, to reconstruct the assault on the victim; and (2) giving a self-defense instruction that violated MAI-CR 3d 306.06 by including a phrase that Defendant may have been the initial aggressor, because there was no evidence Defendant was the initial aggressor in the circumstances leading to the stabbing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).